            Case 1:19-cv-11311-JSR Document 32 Filed 06/26/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 AMERICAN CIVIL LIBERTIES UNION,

                 Plaintiff,

        v.                                                     No. 1:19-cv-11311 (JSR)
 UNITED STATES CUSTOMS AND
 BORDER PROTECTION and UNITED
 STATES IMMIGRATION AND CUSTOMS
 ENFORCEMENT,

                 Defendants.


                      DECLARATION OF NATHAN FREED WESSLER

       I, Nathan Freed Wessler, in accordance with 28 U.S.C. §1746, declare as follows:

       1.       I am an attorney at the American Civil Liberties Union Foundation and co-

counsel for Plaintiff American Civil Liberties Union (“ACLU”) in the above-numbered action.

       2.       I submit this declaration in support of Plaintiff’s Reply in Support of Plaintiff’s

Motion for Summary Judgment and Opposition to Defendants’ Cross-Motion for Summary

Judgment.

       3.       The following Exhibits, attached hereto as Exhibits A to R and filed on June 26,

2020, represent true and correct copies, or true and correct copies of excerpts of such documents.

       4.       Exhibit A is an undated letter from James D. Nealon, Assistant Secretary for

International Affairs, Office of Strategy, Policy, and Plans, Department of Homeland Security, to

Senator Al Franken. It was produced in this litigation by Defendant U.S. Immigration and

Customs Enforcement (“ICE”) at Bates pages 246–47 of ICE’s March 4, 2020 production.

       5.       Exhibit B is: ACLU, Stingray Tracking Devices: Who’s Got Them?, available at

https://www.aclu.org/maps/stingray-tracking-devices-whos-got-them. I was responsible for

                                                  1
            Case 1:19-cv-11311-JSR Document 32 Filed 06/26/20 Page 2 of 5




assembling the information presented in this document, which is based on information disclosed

to the ACLU and others in response to requests under the Freedom of Information Act (“FOIA”)

and state public records laws, or reported by the press.

       6.        Exhibit C is: U.S. Immigration and Customs Enforcement, Memo re Use of Cell-

Site Simulator Technology (Aug. 31, 2017). It was produced by ICE in this litigation. On May 1,

2020, ICE produced the version of the document attached as Exhibit C.1, which contains one

redaction, to a footnote on page 4. On May 20, 2020, ICE produced a new version of page 4 of

the document with the redaction lifted, which is attached as Exhibit C.2.

       7.        Exhibit D is ICE’s September 19, 2012, response to a FOIA request concerning

cell site simulators, assigned ICE FOIA Case No. 20l2FOIA5235, submitted by Christopher

Soghoian. This document is available at

https://assets.documentcloud.org/documents/2169907/12-09-19-2012-ice-foia-cell-site-

simulator.pdf.

       8.        Exhibit E is an invoice from the Harris Corporation to the Wilmington Police

Department in North Carolina, dated January 15, 2014, detailing purchase of cell site simulator

equipment. It was provided by the Wilmington Police Department to the ACLU of North

Carolina in response to a public records request in 2014.

       9.        Exhibit F is a purchase order from the City of Durham, North Carolina to the

Harris Corporation, dated January 4, 2011, detailing purchase of cell site simulator equipment. It

was provided by the Durham Police Department to the ACLU of North Carolina in response to a

public records request in 2014.

       10.       Exhibit G is: Harris Corp., KingFish: Portable, Cellular Transceiver System. This

brochure was produced by the Rochester Police Department in New York to the New York Civil



                                                 2
              Case 1:19-cv-11311-JSR Document 32 Filed 06/26/20 Page 3 of 5




Liberties Union in response to a public records request in 2016. It is available at

https://www.nyclu.org/sites/default/files/Kingfish_ProductDescription.pdf.

        11.       Exhibit H is: Harris Corp., AmberJack: Phased Array Direction Finding Antenna.

This brochure was produced by the Rochester Police Department in New York to the New York

Civil Liberties Union in response to a public records request in 2016. It is available at

https://www.nyclu.org/sites/default/files/AmberJack_ProductDescription.pdf.

        12.       Exhibit I is a Harris Corporation cell site simulator product information and

pricing sheet titled “KingFish System, Accessories & Training: Man-Portable and/or Dual-Mode

Vehicular Platform,” dated March 18, 2011. The document was produced by the Rochester

Police Department in New York to the New York Civil Liberties Union in response to a public

records request in 2016. It is available at

https://www.nyclu.org/sites/default/files/Kingfish_Quote.pdf.

        13.       Exhibit J is: U.S. Dep’t of Justice, Department of Justice Policy Guidance: Use of

Cell-Site Simulator Technology (Sept. 3, 2015), available at

https://www.justice.gov/opa/file/767321/download.

        14.       Exhibit K is: U.S. Dep’t of Justice, USABook, Electronic Surveillance Manual

Chapter XIV: Cell Site Simulators/Digital Analyzers/Triggerfish (Aug. 21, 2013). This document

was produced by the U.S. Department of Justice to the ACLU of Northern California in FOIA

litigation.

        15.       Exhibit L is: Oakland Police Dep’t, Policy Manual: Cellular Site Simulator Usage

and Privacy (Feb. 2, 2017), available at

http://www2.oaklandnet.com/oakca1/groups/police/documents/webcontent/oak062903.pdf.

        16.       Exhibit M is: Erie Cty. Sheriff’s Office, Memorandum re: Cellular Tracking



                                                   3
          Case 1:19-cv-11311-JSR Document 32 Filed 06/26/20 Page 4 of 5




Procedures (June 11, 2014), available at https://www.nyclu.org/sites/default/files/20140611-

2%28b%29-Cellular-Tracking-Procedures.pdf. This document was produced by the Erie County

Sheriff’s Office in New York to the New York Civil Liberties Union in response to a public

records request.

       17.      Exhibit N is a log of the Tallahassee Police Department’s uses of cell site

simulators from 2007 to 2014. This document was produced by the Tallahassee Police

Department in Florida to the ACLU in 2014 in response to a public records request that I filed. It

is available at https://www.aclu.org/files/assets/floridastingray/03.27.2014%20-

%20Master%20CE%20Log.pdf.

       18.      Exhibit O is the New York City Police Department’s list of “Over the Air

Intercepts” from 2008 to 2015, cataloguing use of cell site simulator equipment. This document

was produced by the NYPD to the New York Civil Liberties Union in 2015 in response to a

public records request and has been rotated for viewability. It is available at

https://www.nyclu.org/sites/default/files/summary_overtheairintercept_web.pdf.

       19.      Exhibit P is: Bolstering Data Privacy and Mobile Security: An Assessment of

IMSI Catcher Threats Before the H. Comm. on Science, Space, and Tech., 115th Cong. 1 (2018)

(written testimony of Jonathan Mayer, Assistant Professor of Computer Science and Public

Affairs, Princeton University, and former Chief Technologist of the Federal Communications

Commission Enforcement Bureau), available at

https://docs.house.gov/meetings/SY/SY21/20180627/108486/HHRG-115-SY21-Wstate-MayerJ-

20180627.pdf.

       20.      Exhibit Q is the Department of Homeland Security’s presentation, Cellular

Threats Briefing for the Federal Mobile Technology Forum, given on February 6, 2018. It was



                                                  4
            Case 1:19-cv-11311-JSR Document 32 Filed 06/26/20 Page 5 of 5




produced by ICE in this litigation on May 21, 2020.

       21.      Exhibit R is: Letter from Assistant Att’y Gen. Stephen E. Boyd to Sen. Ron

Wyden (Jan. 22, 2018), available at https://docs.fcc.gov/public/attachments/DOC-

355228A2.pdf.



       I declare under penalty of perjury that the foregoing is true and correct. Executed on June

26, 2020.



                                                            _____________________________
                                                            Nathan Freed Wessler




                                                5
